Name: 79/469/EEC: Council Decision of 8 May 1979 giving a discharge to the Commission in respect of the implementation of the operations of the European Development Fund (1969) (Third EDF) for the financial year 1977
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-05-16

 Avis juridique important|31979D046979/469/EEC: Council Decision of 8 May 1979 giving a discharge to the Commission in respect of the implementation of the operations of the European Development Fund (1969) (Third EDF) for the financial year 1977 Official Journal L 120 , 16/05/1979 P. 0023 - 0023****( 1 ) OJ NO L 282 , 28 . 12 . 1970 , P . 2 . ( 2 ) OJ NO L 282 , 28 . 12 . 1970 , P . 83 . ( 3 ) OJ NO L 282 , 28 . 12 . 1970 , P . 47 . ( 4 ) OJ NO L 31 , 8 . 2 . 1971 , P . 1 . ( 5 ) OJ NO C 313 , 30 . 12 . 1978 , P . 1 . COUNCIL DECISION OF 8 MAY 1979 GIVING A DISCHARGE TO THE COMMISSION IN RESPECT OF THE IMPLEMENTATION OF THE OPERATIONS OF THE EUROPEAN DEVELOPMENT FUND ( 1969 ) ( THIRD EDF ) FOR THE FINANCIAL YEAR 1977 ( 79/469/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE CONVENTION OF ASSOCIATION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE AFRICAN STATES AND MADAGASCAR ASSOCIATED WITH THE COMMUNITY ( 1 ), SIGNED AT YAOUNDE ON 29 JULY 1969 , HAVING REGARD TO COUNCIL DECISION 70/549/EEC OF 29 SEPTEMBER 1970 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 2 ), HAVING REGARD TO THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 3 ), SIGNED AT YAOUNDE ON 29 JULY 1969 , AND IN PARTICULAR ARTICLE 22 THEREOF , HAVING REGARD TO THE FINANCIAL REGULATION OF THE EUROPEAN DEVELOPMENT FUND ( 1969 ) SET UP UNDER THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 4 ), AND IN PARTICULAR ARTICLES 7 AND 8 THEREOF , HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNT AND THE BALANCE SHEET RELATING TO THE OPERATIONS OF THE EUROPEAN DEVELOPMENT FUND ( 1969 ) ( THIRD EDF ) AS AT 31 DECEMBER 1977 ( 5 ), HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS FOR THE FINANCIAL YEAR 1977 , TOGETHER WITH THE COMMISSION ' S REPLIES , RECALLING THAT , IN ACCORDANCE WITH THE PROVISIONS APPLICABLE TO THE IMPLEMENTATION OF THE EUROPEAN DEVELOPMENT FUND ( 1969 ) ( THIRD EDF ), ONLY THE COUNCIL , ACTING BY A QUALIFIED MAJORITY , SHOULD GIVE A DISCHARGE TO THE COMMISSION IN RESPECT OF THE FINANCIAL ADMINISTRATION OF THE FUND ; WHEREAS REVENUE FOR THE FINANCIAL YEAR 1976 CONSISTED MAINLY OF THE CONTRIBUTIONS OF THE MEMBER STATES , AMOUNTING TO 870 000 000.00 EUROPEAN UNITS OF ACCOUNT , AND OF MISCELLANEOUS REVENUE OF THE FUND ; WHEREAS AN ADVANCE OF 160 173 153.06 EUROPEAN UNITS OF ACCOUNT WAS PAID TO THE EUROPEAN DEVELOPMENT FUND ( 1975 ) ( FOURTH EDF ); WHEREAS THE OVERALL IMPLEMENTATION BY THE COMMISSION OF THE OPERATIONS OF THE EUROPEAN DEVELOPMENT FUND ( 1969 ) ( THIRD EDF ) DURING THE FINANCIAL YEAR 1977 WAS SUCH AS TO WARRANT ITS BEING GIVEN A DISCHARGE IN RESPECT OF THE IMPLEMENTATION OF THOSE OPERATIONS , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COUNCIL CLOSES THE REVENUE AND EXPENDITURE ACCOUNT OF THE EUROPEAN DEVELOPMENT FUND ( 1969 ) ( THIRD EDF ) AS AT 31 DECEMBER 1977 AS FOLLOWS : REVENUE AT THE SUM OF 870 218 464.94 EUROPEAN UNITS OF ACCOUNT , EXPENDITURE ( PAYMENTS ) AT THE SUM OF 617 895 236.93 EUROPEAN UNITS OF ACCOUNT . ARTICLE 2 THE COUNCIL HEREBY GIVES A DISCHARGE TO THE COMMISSION IN RESPECT OF THE IMPLEMENTATION OF THE OPERATIONS OF THE EUROPEAN DEVELOPMENT FUND ( 1969 ) ( THIRD EDF ) FOR THE FINANCIAL YEAR 1977 . DONE AT BRUSSELS , 8 MAY 1979 . FOR THE COUNCIL THE PRESIDENT P . BERNARD-REYMOND